Citation Nr: 0027167	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
hypothyroidism, currently rated as 10 percent disabling.

2.  Entitlement to service connection for carpal tunnel 
syndrome as secondary to  service-connected hypothyroidism.

3.  Entitlement to service connection for paroxysmal atrial 
tachycardia as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1990.

This appeal arises from rating decisions by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In a December 1994 rating decision, the RO 
granted service connection for hypothyroidism and assigned a 
10 percent evaluation, effective from May 1994.  The veteran 
appealed within one year of the RO notice.  In a September 
1995 rating decision, the RO denied service connection for 
carpal tunnel syndrome, heart disease (now recharacterized as 
paroxysmal atrial tachycardia), and menorrhagia (now 
recharacterized as menometrorrhagia), as secondary to 
service-connected hypothyroidism.   The veteran filed a 
notice of disagreement (NOD) in December 1995.  By letter 
dated August 19, 1996, the veteran replied to a July 1996 
statement of the case and rating decision, denying secondary 
service connection.  That letter the RO accepted as a 
substantive appeal on all three secondary service-connection 
issues.  

In a July 1999 rating decision, the RO granted service 
connection for menometrorrhagia as secondary to service-
connected hypothyroidism and assigned a 10 percent 
evaluation.  The veteran did not file a NOD, therefore that 
issue is not before the Board of Veterans' Appeals (Board) on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hypothyroidism is manifested by no more 
than fatigability and the need for continuous medication. 

3.  There is no medical diagnosis of carpal tunnel syndrome 
nor is there competent medical evidence of a relationship 
between carpal tunnel syndrome and the veteran's period of 
active military service, or a service-connected disability.

4.  The veteran's currently diagnosed paroxysmal atrial 
tachycardia is not related to her period of active military 
service, nor is it caused by or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.56, 4.59, 
4.119, Diagnostic Code 7903 (1999).

2.  The veteran's carpal tunnel syndrome was not incurred in 
or aggravated by active service, nor is it proximately due 
to, or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  The veteran's paroxysmal atrial tachycardia was not 
incurred in or aggravated by active service, nor is it 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Evaluation for Hypothyroidism

The veteran claims that she has suffered an increase in the 
severity of her hypothyroidism.  Initially, the Board notes 
that the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the veteran's claim for a higher 
initial evaluation is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, an appeal from the initial assignment of a 
disability evaluation requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

After examining the record, the Board also is satisfied that 
all relevant facts have been properly developed; thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  Not all of the veteran's service medical records 
appear to be available, as there is no separation examination 
included.  The Board notes that the RO made several attempts 
to obtain service medical records; those found have been 
associated with the file and that the veteran was also 
contacted in a effort to obtain additional service medical 
records.  The Board finds the information sufficient to 
evaluate the claim as the veteran is already service 
connected for hypothyroidism and it is the veteran's post-
service condition that is relevant for evaluation purposes.  
In a similar vein, as the veteran is also seeking service 
connection on a secondary basis, it is the later evidence 
which is most relevant to this assertion.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, as here, 
an appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  See generally 
Fenderson, supra.  When assigning an initial rating, the rule 
from Francisco that the present level of disability is of 
primary importance, is not applicable.  Fenderson, 12 Vet. 
App. at 126.  Dependent on the "facts found," this rating may 
be a constant rating if the disability has been consistent in 
severity or a "staged" rating if the disability has 
fluctuated in severity.  McGrath v. Gober, No. 99-132 (U.S. 
Vet. App. Aug. 16, 2000) (citing Fenderson v. West, 12 Vet. 
App. 119 (1999)).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

The Board notes that the RO granted entitlement to service 
connection for hypothyroidism in a December 1994 rating 
decision and assigned a 10 percent evaluation.  The issue 
before the Board is whether the veteran is entitled to a 
higher initial evaluation, including consideration of 
"staged" ratings.   See Fenderson, supra. 

During the pendency of the appeal, the rating criteria for 
the endocrine system were revised, effective June 6, 1996.  
See 61 Fed. Reg. 20,440-20,447 (May 7, 1996).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO, in supplemental statements of the case 
issued in July 1996 and April 1998, notified the veteran of 
the new criteria for evaluating hypothyroidism.  The Board 
has likewise considered the veteran's evaluation under both 
the old and the new criteria.  Id. at 308.  The veteran, 
therefore, has been put on notice of the relevant regulatory 
standard and has been given the opportunity to present 
evidence and argument with this standard in mind.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The RO has rated the veteran's hypothyroidism as 10 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903.   
Under the old criteria, Diagnostic Code 7903 provided that 
moderate hypothyroidism with fatigability warrants a 10 
percent disability evaluation. A 30 percent disability 
evaluation requires moderately severe hypothyroidism with 
sluggish mentality and other indications of myxedema, and 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).   According to a note in the old 
criteria, when continuous medication is required for control 
of hypothyroidism, a minimum rating of 10 percent is 
assigned.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).  
Under the new criteria, a 10 percent evaluation may be 
assigned with symptoms of fatigability or when continuous 
medication is required for control.  With fatigability, 
constipation, and mental sluggishness, a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.119, Diagnostic Code 
7903 (1999).

The veteran meets both the old and the new criteria for a 10 
percent evaluation, but there is no evidence of sluggish 
mentality so as to warrant a 30 percent evaluation under 
either criterion.  Additionally, there is no medical evidence 
of gastrointestinal disturbance, constipation, or myxedema.

There is no record of any complaint of or treatment for a 
thyroid problem in service. 

Shortly after service separation, in August 1990, the veteran 
was found to have thyroid enlargement and a September 1990 
private outpatient treatment report shows an euthyroid 
goiter.  She was diagnosed with hypothyroidism and Synthroid 
was prescribed in October 1990.  An October 1990 treatment 
report reflects constipation, but no fatigue.  An April 1992 
treatment report indicates the veteran's thyroid hormone 
levels were appropriate for suppression and she was advised 
to continue on her medication at the same level.  Private 
outpatient treatment reports, dated in October 1993, 1994, 
1995 and 1996, indicate that the veteran's thyroid levels 
were normal and recommended continuation of Synthroid.  She 
continues to take that medication.

A July 1994 VA examination report noted a history of 
hypothyroidism.  The veteran reported weight gain and 
fatigue, the latter was resolved by her medication.  She did 
not complain of constipation or mental sluggishness at that 
time.  The diagnosis was hypothyroidism corrected with 
replacement therapy, with exogenous moderate obesity.

A December 1996 VA examination noted that the veteran's 
November 1996 SMA-12 and CBC were normal and her thyroid 
functions were thyroid stimulating hormone (TSH) normal and 
FT1 and T4 were considered normal in terms of no change in 
the medications.  The examiner recommended that an 
echocardiogram (ECHO) and stress test be performed.  
Following these tests, in March 1997, the examiner amended 
his report and concluded that the stress test was normal and 
that the ECHO showed no changes related to hypothyroidism.

At a November 1999 VA examination, the veteran reported that 
on the whole she felt well but was often tired.  She stated 
that, as an SICU nurse at the VA Medical Center, she worked 
nights on 12-hour shifts, 7 nights out of 14.  On nights she 
did not work, the veteran typically slept at night.  Her 
sleep schedule was therefore unpredictable and the examiner 
opined that it, rather than her hypothyroidism, accounted for 
her fatigue problems.  The assessment noted that the veteran 
had an approximately nine-year history of hypothyroidism 
controlled by medication; that she was doing well; and that 
her problems with fatigue were likely related to her work 
schedule rather than hypothyroidism.  Laboratory tests, 
including CBC/DIFF and TSH were normal.   

Based on the above evidence, including the veteran's 
assertions and the medical text she has provided, the Board 
finds that no greater than 10 percent evaluation is warranted 
for the veteran's hypothyroidism.  Although the veteran has 
complained of fatigue, the examiner tied her fatigue to her 
work and unpredictable sleep schedules not her 
hypothyroidism.  Moreover, she has had no significant 
complaints of mental sluggishness, or constipation, or other 
indications of myxedema and her lab tests were normal.  
Except for her work schedule and unpredictable sleep 
patterns, the veteran's medication appears to have largely 
resolved her fatigue problems.  Thus, a higher rating would 
not be warranted under Diagnostic Code 7903.  The Board 
notes, nonetheless, that the veteran continues to take 
regular medication for her hypothyroidism, which warrants the 
currently assigned 10 percent rating under both the old and 
new criteria.  However, absent signs of any objective 
findings of positive and more than mild symptoms, a higher 
rating is not assignable under either criterion. 

In reaching this decision, the Board finds that the 
symptomatology reported during the pendency of this appeal 
has remained essentially consistent, with the degree of 
severity supporting an initial evaluation of 10 percent for 
the whole period.  See Fenderson, supra.  A higher than 10 
percent evaluation is not warranted for any period of time 
following the effective date of the initial grant of service 
connection so as to warrant "staged" ratings for any period 
of time due to any change in the level of disability.  The 
Board finds that a preponderance of the evidence is against 
the veteran's claim for a higher initial evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no assertion or showing by the veteran that her 
hypothyroidism has resulted in marked interference with her 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for referral for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash, 8 Vet. App. at 227.

Service Connection to Include as Secondary to Service-
Connected Hypothyroidism

At the outset, the Board finds that the veteran's claims for 
service connection for carpal tunnel syndrome and paroxysmal 
atrial tachycardia, as secondary to service-connected 
hypothyroidism are well grounded within the meaning of 38 
U.S.C.A. 
§ 5107(a).  That is, the veteran has presented claims that 
are plausible, capable of substantiation, or meritorious on 
their own.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); see 
also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Further, after reviewing the claims file, the Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  In this regard, the Board notes that, at the 
request of the December 1996 examiner, additional stress test 
and ECHO were done and evaluated in light of the 
determinations required by Allen v. Brown, 7 Vet. App. 439 
(1995), and that the veteran's complaints of carpal tunnel 
type symptoms were examined in November 1999.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand and the Board will proceed with appellate review.  
Bernard, supra.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999). That a disease or 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that disease or injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as cardiovascular disease, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, disabilities which are found to be proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310; Allen, 
supra.  A claim for secondary service connection, like all 
claims, must be well grounded.  Reiber v. Brown, 7 Vet. App. 
513, 516 (1995).  Generally, when a veteran contends that her 
service-connected disability has caused a new disability, she 
must submit competent medical evidence that the secondary 
disability was caused or chronically worsened by the service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber, 7 Vet. App. at 516-17; Jones v. Brown, 7 
Vet. App. 134 (1994).  

The threshold question for the Board is whether the veteran 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

In order to establish a well-grounded claim, the veteran must 
show competent evidence:  (i) of current disability (a 
medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
(iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps, 126 F.3d at 
1467-68; Caluza, 7 Vet. App. at 506.

A well-grounded claim may also be established under the 
chronicity provisions of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that that 
same condition currently exists.  If the chronicity provision 
is not applicable, a claim may still be well grounded, 
pursuant to the same provision, if the evidence shows that 
the condition was observed in service and continuity of 
symptomatology was demonstrated thereafter.  To demonstrate 
continuity of symptomatology, the symptoms, not treatment are 
the essence of any evidence of continuity of symptomatology.  
Additionally, to show a relationship between the present 
disability and the continuity of symptomatology, medical 
evidence is required, unless such relationship is one as to 
which a lay person's observation is competent to identify its 
existence.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

As stated above, the RO, in a December 1994 rating decision, 
granted service connection for hypothyroidism.  The veteran 
now contends that she is entitled to service connection for 
carpal tunnel syndrome and paroxysmal atrial tachycardia as 
secondary to her service-connected hypothyroidism.  As noted 
above, the Board finds that these claims are well grounded.  
Additionally, as the VA has provided a physical examination 
to evaluate the manifestations of the veteran's 
hypothyroidism, the Board concludes that the duty to assist 
in the development of these claims has also been satisfied.

Carpal Tunnel Syndrome

Complaints or findings of carpal tunnel syndrome were not 
shown on the veteran's March 1987 commissioning examination 
or during service.  Moreover, post-service treatment records 
and VA examinations do not show complaints of carpal tunnel 
symptoms until November 1999, more than 9 years after the 
veteran's discharge.  No post-service treatment for carpal 
tunnel syndrome is shown in the record.

At a November 1999 VA examination, the veteran noted some 
problems with carpal tunnel type symptoms, especially in her 
right hand.  She reported that her symptoms were noticeable 
with certain activities: peeling apples, painting, using a 
blow dryer, or driving a car.  The veteran stated that she 
did not wake at night with symptoms but she related that she 
entered patient information into the computer at work.  
Examination of the hands showed no redness, warmth or 
swelling.  The examiner noted that both strength and 
sensation to light touch were normal.  Tinel's and Phalan's 
signs were negative bilaterally.  The examiner noted the 
veteran's complaints, but did not make a diagnosis of carpal 
tunnel syndrome or provide any opinion linking the veteran's 
complaints of carpal tunnel syndrome to service or to her 
service-connected hypothyroidism.  

The Board first finds that, based on the evidence, there is 
no actual diagnosis of carpal tunnel syndrome nor is there 
medical evidence linking the veteran's carpal tunnel type 
symptoms to onset in service or to any event of service 
origin.  

We now turn to the question of whether the veteran's carpal 
tunnel type symptoms are related to or were aggravated by her 
service-connected hypothyroidism.  The Board concludes, as 
explained below, that a preponderance of the evidence is 
against the veteran's claim on a secondary service connection 
theory.  In evaluating the evidence, the Board notes that the 
veteran, a nurse, complained of carpal tunnel type symptoms 
and submitted excerpts from medical textbooks concerning the 
manifestations of hypothyroidism in order to establish the 
required nexus between her complaints of carpal tunnel type 
symptoms and her hypothyroidism.  The Board finds that such 
evidence is sufficient to meet the low threshold of the well-
grounded claim requirement.  See Hensley v. West,       F.3d 
___ No. 99-7029 (Fed. Cir. May 12, 2000) (citing Wallin v. 
West, 11 Vet. App. 509, 514 (1998)).  In particular, one of 
the excerpts noted that a patient with hypothyroidism might 
complain of "arm or leg paresthesia, delayed deep tendon 
reflex relaxation, and tingling hands (a sign of carpal 
tunnel syndrome, which results from medial nerve 
compression)."  However, for the following reasons, the Board 
finds that service connection for carpal tunnel syndrome, 
secondary to the veteran's service-connected hypothyroidism, 
is not warranted.

Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional (Mattern 
v. West, 12 Vet. App. 222, 228 (1999)).  But, in this case, 
there is no supportive medical opinion other than the 
veteran's own assertions as a nurse.  The veteran did not 
submit a medical opinion in combination with the excerpt to 
link the actual facts of her case.  The excerpt coupled with 
the veteran's assertions alone do not suffice for a medical 
diagnosis or establish a relationship between her complaints 
of carpal tunnel type symptoms and her service-connected 
hypothyroidism or her period of service with any degree of 
certainty.   See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(treatise evidence alone is generally not sufficient to 
satisfy the medical nexus requirements needed to demonstrate 
a causal relationship between the service connected 
disability and the current condition for which service 
connection is sought).  The Board finds the opinion of the VA 
medical examiner in conjunction with the physical examination 
and testing to be more persuasive then the appellant's 
assertions on her own behalf and the excerpts she has 
submitted.  The Board concludes that the medical evidence 
does not establish a diagnosis of or a nexus between the 
veteran's current symptoms and her service-connected 
hypothyroidism. 

Even if the Board accepts as true the veteran's assertions 
that she is experiencing carpal tunnel type symptoms, the 
veteran, while medically trained, has given no indication 
that she has special knowledge regarding neurologic disorders 
or is there any evidence to that effect in the record.  Thus, 
she is not competent to provide a diagnosis or a medical 
opinion connecting such disorder to her period of service or 
to her service-connected hypothyroidism.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997) (holding that appellant's wife, 
though medically trained as a nurse, had no special knowledge 
regarding cardiology, so that her opinion regarding the 
etiology of his disability was not probative medical 
evidence).  The requisite diagnosis and nexus for service 
connection have not been presented. 

Hence, the Board finds that the preponderance of the evidence 
is against the claim for service connection for carpal tunnel 
syndrome, to include on a secondary basis.

Paroxysmal Atrial Tachycardia

The veteran's service medical records are devoid of any 
indication that the veteran complained of, was treated for, 
or was diagnosed with, tachycardia.  There is evidence 
showing the veteran's heart racing, but no diagnosis of 
tachycardia, within one year of service to otherwise 
establish service connection on a direct basis.  
Additionally, there is no competent medical evidence of 
record to demonstrate that the veteran's currently diagnosed 
paroxysmal atrial tachycardia is etiologically related to 
service.  In this regard, the Board notes that in a December 
1996 VA heart examination, the examiner noted that, while an 
in-service chest X-ray showed "some right ventricular 
prominence," the record did not allow her to establish the 
presence of supraventricular tachycardia during military 
service. 

Turning to the question of whether the veteran's tachycardia 
is related to or was aggravated by her service-connected 
hypothyroidism, the Board notes that the record includes a 
medical diagnosis of current paroxysmal atrial tachycardia 
and a medical opinion suggesting a possible link to the 
veteran's service-connected hypothyroidism.  

As noted above, the veteran submitted excerpts from medical 
textbooks concerning the manifestations of hypothyroidism in 
order to establish the required nexus between her paroxysmal 
atrial tachycardia and her service-connected hypothyroidism.  
The excerpts indicate that bradycardia or arrhythmias can be 
a clinical manifestation of, or an adverse side effect of, 
hypothyroidism.  The Board has carefully considered the 
merits of the veteran's contentions, and the medical evidence 
in support, in weighing the evidence for and against her 
claim.  However, for the following reasons, the Board finds 
that service connection for paroxysmal atrial tachycardia, 
secondary to the veteran's service-connected hypothyroidism, 
is not warranted.




The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
paroxysmal atrial tachycardia, including as secondary to 
service-connected hypothyroidism.  In a December 1996 heart 
examination report, the veteran reported episodes of 
tachycardia occurring every 3 to 4 years and a history of 
very rapid heart rates of 150 to 230 for the 2 prior years.  
The assessment indicated that a review of the claims file did 
not demonstrate any electrocardiogram verifying the reported 
tachycardia.  Although the veteran may have had 
supraventricular tachycardia, the military documentation was 
lacking.  Upon examination, the veteran's cardiac rhythm was 
regular with no gallops or knocks.  The assessment indicated 
a history of tachycardia unexplained during military service 
and documented supraventricular tachycardia over the last 2 
or 3 years with rates up to 240, not treated, converting 
spontaneously.  The examiner noted that the record did not 
permit him to establish the presence of supraventricular 
tachycardia during service, although the history was 
suggestive.  He added that hypothyroidism usually causes 
bradycardia so that, if the diagnosis of supraventricular 
tachycardia was accepted, it must be considered an 
independent entity.  The VA examiner recommended that a 
stress test and ECHO be done, opining that, if abnormal, they 
might provide evidence to attribute all her symptoms 
(including tachycardia and menometrorrhagia) to 
hypothyroidism and to link the whole symptom complex into one 
diagnostic entity.  

After the stress test and ECHO were done, the same VA 
examiner, in a March 1997 examination report, noted that the 
ECHO showed a myxomatous degeneration of the mitral valve 
without any significant mitral regurgitation.  Ventricular 
function was normal.  The examiner opined that the valvular 
changes were not related to the hypothyroidism and were 
congenital.  The stress test was normal.  

At a November 1999 VA examination, the veteran reported no 
obvious precipitating factors for her episodes of 
tachycardia, indicating that she had been mildly symptomatic 
on one or two occasions and once visited her clinic and was 
treated with carotid massage.  Otherwise, the examiner 
reiterated the test and X-ray findings of the previous 
examiner.

In evaluating the evidence, the Board notes that the excerpts 
from medical textbooks indicating that tachycardia is one of 
the manifestations of hypothyroidism, in conjunction with the 
veteran's assertions, was sufficient to meet the low 
threshold for a well-grounded claim.  However, in evaluating 
the evidence, the Board accords greater weight to the medical 
evidence and opinion provided by the VA physician who 
examined the veteran and reviewed the test results that were 
obtained.  The veteran has not submitted a medical opinion, 
other than her own assertions, in combination with these 
excepts.  As discussed earlier, although medically trained, 
the veteran has given no indication that she has special 
knowledge regarding cardiology or is there any evidence to 
that effect in the record.  Therefore, she is not shown to be 
competent to provide a medical opinion connecting her 
tachycardia to military service or to her service-connected 
hypothyroidism.  See Black, 10 Vet. App. at 284.  Therefore, 
her opinion is not as persuasive as the medical opinion 
provided by the VA physician who reviewed the record and 
examined the veteran.  The Board finds that the veteran's 
assertions and these excerpts do not establish a relationship 
between the tachycardia and the veteran's service-connected 
hypothyroidism or her period of service with any degree of 
certainty, particularly in view of the December 1996 
examiner's opinion that acceptance of diagnosed 
supraventricular tachycardia would indicate an entity 
independent from, not related to, the veteran's 
hypothyroidism.  Thus, the Board concludes that the veteran's 
assertions and these excerpts, especially in light of a 
contrary medical opinion, are insufficient to establish the 
required medical nexus.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for paroxysmal atrial tachycardia, to 
include on a secondary basis as related to her service 
connected hypothyroidism.




ORDER

An initial evaluation in excess of 10 percent for 
hypothyroidism is denied.

Service connection for carpal tunnel syndrome, including on a 
secondary basis, is denied.

Service connection for paroxysmal atrial tachycardia, 
including on a secondary basis, is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
Board of Veterans' Appeals

 

